Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in this application.

Drawings
The drawings received on 7/30/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display section”, “display control section”, and “storage section” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Display section corresponds to a display device with a touch panel [Applicant’s Specification: Fig 2 (112), par 0021]
Display control section corresponds to controlling processing of the display section and is included in the control section as a controller having a CPU [Fig 2 (131), par 0040-0042]
Storage section corresponds to a memory having a ROM, RAM and the like [Fig 2 (113), par 0036-0037]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al (US-2009/0019399).
As to Claim 7, Matsunaga teaches ‘An image display apparatus comprising: a display section having an input section that accepts a touch input; a display control section that performs display control in response to the touch input [Fig 1, par 0032-0034 – MFP includes a touch panel display unit]; and a storage section that stores a first image, which is rectangular, and a second image, which is rectangular  and has a size different from the first image [Figs 7A (51A-C), 20, par 0042, 0049-0051, 0055, 0058, 0060, 0105 – RAM includes an input image storing area to store images and their corresponding sizes to be displayed as thumbnail images]; wherein the display control section acquires the first image and second image stored in the storage section, displays, in a first display area, a first display image obtained by reducing the first image and a second display image obtained by reducing the second image [Figs 7A (52), par 0051, 0057-0059, 0099 – user is able to select image processing for image data stored in the input image storing area and each of the images are displayed as thumbnail images in the thumbnail image display area], displays, when the first display image is selected by the touch input, a first intermediate image based on the first image in a second display area [Fig 7A (53, 53A, 54), par 0059 – in the selected image display area, a selected image is displayed based on the image data corresponding to the thumbnail image selected by the user from among the thumbnail images displayed], calculates and stores, when the first intermediate image is commanded to be enlarged and moved by the touch input, a display coordinate of the first intermediate image commanded to be enlarged and moved with respect to an enlargement ratio and a prescribed position determined in advance, the display coordinate being stored in the storage section [Figs 8, 9A, par 0073-0076, 0085, 0111 – when a user selects enlarging the selected image displayed in the selected image display area with a touch operation, performing an enlargement condition setting process calculation based on the coordinates where the touch panel is touched and converting the coordinates with equations to enlarge the selected image with a 25% enlarging factor increase], and displays, when the second display image is selected by the touch input, a second intermediate image based on the second image and enlarged with respect to a position of the second image, the position corresponding to the prescribed position, in the second display area, according to the enlargement ratio and display coordinate stored in the storage section [Fig 4 (S18, S19), par 0073-0076, 0085, 0099-0104 – when another thumbnail image is newly selected, an enlarged image of the newly selected thumbnail image is displayed while maintaining the enlargement condition assigned to the enlarged image previously displayed]’. 

Further, in regards to claim 1, the image display apparatus of claim 7 performs the image display method of claim 1.
Further, in regards to claim 13, the image display method of claim 1 is fully embodied on the non-transitory computer-readable medium of claim 13.

As to Claims 2, 8 and 14, Matsunaga teaches ‘wherein: the prescribed position is any of a central position of the first image, a corner of the first image, and a central position of an edge of the first image; and the position, corresponding to the prescribed position, of the second image is any of a central position, corresponding to the central position of the first image, of the second image, a corner, corresponding to the corner of the first image, of the second image, and a central position, corresponding to the central position of the edge of the first image, of an edge of the second image [Figs 10A, 11A, par 0065-0066, 0075-0079, 0098-0106 – when another thumbnail image is newly selected, an enlarged image of the newly selected thumbnail image is displayed while maintaining the enlargement condition assigned to the enlarged image previously displayed stored in the enlargement condition storing area, where it is possible to execute the enlarging operation with respect to the same center position (i.e. enlargement reference position based on user input) even if properties of the image data is different]’.  

As to Claims 3, 9 and 15, Matsunaga teaches ‘wherein the prescribed position is the central position of the first image, the corner of the first image, or the central position of the edge of the first image, whichever is closest to a display coordinate corresponding to the central position, a display coordinate corresponding to the corner, and a display coordinate corresponding to the central position of the edge [par 0075-0079 – allowing the user to move the enlargement reference position when the user slides the touched position on the touch panel so that the position (coordinate) at which the user releases is defined as the enlargement reference position, therefore a user can choose the corner of the display data of the selected image (i.e. first intermediate image) in the selected image display area as the enlargement reference position]’.  

As to Claims 4, 10 and 16, Matsunaga teaches ‘wherein when the first intermediate image displayed in the second display area by being commanded to be enlarged and moved by the touch input includes a corner of the first intermediate image, the display control section uses the corner, corresponding to the corner of the first intermediate image, of the first image as the prescribed position [par 0075-0079 – allowing the user to move the enlargement reference position when the user slides the touched position on the touch panel so that the position (coordinate) at which the user releases is defined as the enlargement reference position, therefore a user can choose the corner of the display data of the selected image (i.e. first intermediate image) in the selected image display area as the enlargement reference position]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. in view of Yamada (US-2020/0210033).
As to Claims 5, 11 and 17, Matsunaga teaches the claimed elements/features as recited in independent claims 1, 7 and 13, respectively. Matsunaga does not disclose expressly ‘wherein the first display image and the second display image are placed along a virtual axis’.
Yamada teaches ‘wherein the first display image and the second display image are placed along a virtual axis [par 0006, 0042 – the plurality of images arranged on a first virtual axis]’. 
Matsunaga and Yamada are analogous art because they are from the same field of endeavor, namely digital image display systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a virtual axis when displaying images, as taught by Yamada. The motivation for doing so would have been to allowing a user to confirm contents described in a plurality of images when performing an enlargement instruction of thumbnail images. Therefore, it would have been obvious to combine Yamada with Matsunaga to obtain the invention as specified in claims 5, 11 and 17.

As to Claims 6, 12 and 18, Yamada teaches ‘wherein the touch input is a pinch-in command or a pinch-out command [par 0096-0097, 0110 – an enlargement instruction using pinch out and pinch in operations]’.
Matsunaga and Yamada are analogous art because they are from the same field of endeavor, namely digital image display systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include pinch operations when displaying images, as taught by Yamada. The motivation for doing so would have been to allowing a user to confirm contents described in a plurality of images when performing an enlargement pinch instruction of thumbnail images. Therefore, it would have been obvious to combine Yamada with Matsunaga to obtain the invention as specified in claims 6, 12 and 18. 
 
Conclusion
The prior art of record
a. US Publication No.	2009/0019399
b. US Publication No.	2020/0210033
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. US Publication No.	2016/0198052
d. US Patent No.		6,961,908

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677